Citation Nr: 1814209	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded the claim for additional development in June 2017.  


FINDING OF FACT

The competent evidence does not reasonably establish that the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board regarding his TDIU claim, but he declined a hearing in his October 2011 VA Form 9.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, while a VA examiner's opinion is not dispositive, the observations of the examiner regarding functional impairment due to the service-connected disability goes to the question of physical or mental limitations that may impact a Veteran's ability to obtain and maintain employment.  Additionally, any determination made by the Social Security Administration (SSA) as to a Veteran's eligibility for SSA disability is not binding on the Board in reaching its determination of whether a TDIU is warranted.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran's current service-connected disabilities are PTSD, rated 70 percent; right knee injury, rated 10 percent; chronic lower back condition secondary to the Veteran's right knee injury, rated 10 percent; and, reflex sympathetic dystrophy syndrome (RSDS) of the left arm, secondary to the Veteran's right knee injury, rated 0 percent.  As the Veteran's overall combined disability evaluation is 80 percent, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends that his service-connected disabilities render him unemployable.  He further asserts that the determination of the Social Security Administration (SSA) finding him disabled, effective April 1993, can be used by VA as well and is prima facie evidence that he is unemployable.  See February 2010 Notice of Disagreement.  While a review of the competent evidence of record indicates that the Veteran has significant impairments, the most probative evidence of record specifically the July 2008, February 2010, March 2016 and July 2017 VA examination reports, does not support the Veteran's contention.  The Board finds that the Veteran's service-connected disabilities do not impede his ability to secure and maintain substantial gainful employment and TDIU is not warranted.  

The Veteran is a high school graduate with past relevant work in sales and managing his own business.  He stopped working in March 1992, when he re-injured his right knee and injured his back in a work related accident.  He sustained RSDS in his left upper extremity including his hand, as a result of treatment for his back injury.  

In July 1996, the Social Security Administration issued a fully favorable determination of occupational disability.  The Administrative Law Judge found that the Veteran was unable to do sedentary work as a result of limited manual dexterity due to RSDS, chronic low back pain and radiculopathy.  

The Veteran was service connected for PTSD effective April 2003.  The Veteran's private treating psychologist indicated, in a April 2003 letter, that the Veteran suffered from major depression, panic disorder and alcohol abuse.  He also stated that the Veteran had an exaggerated startle response, recurrent dreams which left him fatigued and suffered from claustrophobia.  The Veteran was noted to have suicidal ideation, blunt affect, chronic depression, and symptoms of anxiety.  The diagnosis was PTSD.  

On May 2004 VA psychiatric examination, the Veteran was described as anxious and tremulous throughout the examination, tearful and required breaks from the examination on two occasions to collect himself.  The Veteran admitted to suicidal ideation but indicated he did not know what prevented him from acting on these thoughts.  The Veteran further reported recurrent and intrusive memories and nightmares of Vietnam, which occurred approximately three times a week.  He also had consistent difficulty maintaining meaningful relationships.  The VA examiner noted that the Veteran isolated himself, preferred to spend his time alone, and had given up most recreational pursuits.  The Veteran's alcohol consumption was also referenced by the VA examiner who indicated that the Veteran would be suffering from PTSD regardless of alcohol use and that the Veteran's PTSD symptoms fell into the severe range.  

The May 2004 VA examiner noted the Veteran reported that he was able to manage his career in sales well and was able to interact with people appropriately.  However, the Veteran also stated that he avoided crowded situations including shopping centers.  The VA examiner opined that the Veteran had largely coped with his PTSD symptoms by working.  However, because the Veteran stopped working in 1992, he had significant PTSD symptoms since that time.  The VA examiner diagnosed PTSD and assigned the Veteran a Global Assessment of Functioning (GAF) score of 45. 

In July 2005, the Veteran had a series of X-rays performed at the Central Alabama VA Medical Center (VAMC) which indicated that the Veteran had degenerative osteoarthritis of the right knee.

The Veteran had a psychiatric consultation at the Montgomery, Alabama VAMC in November 2005.  At that time the Veteran was noted to be taking medication for anxiety and sleep.  The Veteran denied mood swings but had poor concentration and short term memory deficit.  The VA psychiatrist noted that the Veteran had finished high school and took classes off base but could not finish them.  He also indicated that the Veteran worked in sales, did not stay long in a job, and worked in different places.  The diagnosis of PTSD was continued and the Veteran's GAF score was 50.
The Veteran was afforded a general medical examination and a review examination for PTSD in July 2008.  The general medical examination found that the Veteran had some diffuse anticipatory tenderness to palpation on his thoracolumbar spinal exam but that his physical examination was otherwise normal.  The VA examiner noted that the Veteran's psychiatric examination reflected that the Veteran had normal affect, was receptive and cooperative.  The diagnoses were service-connected right knee injury, service-connected chronic lower back condition associated with a right knee injury and service-connected reflex sympathetic dystrophy of the left arm associated with a right knee injury.  The VA examiner stated that no objective findings of reflex sympathetic dystrophy were found on clinical examination. Regarding unemployability, the VA examiner indicated there were no disabilities on the general medical examination that would cause any functional impairment in the Veteran's activities of daily living or prevent employability from a sedentary or light duty physical job.  The VA examiner additionally noted the Veteran was independent in his activities of daily living but reported he was unable to carry or lift objects weighing in excess of fifteen pounds due to his service-connected back and service-connected left arm RSD.  The VA examiner opined that the Veteran's current back and left arm condition did not significantly impair his ability to perform sedentary and light physical employment activities.

A July 2008 VA examination for PTSD recorded the Veteran's complaints that he was emotionally labile under stress, experienced memory loss, and suffered from loss of concentration.  He also reported experiencing nightmares two to three nights a week, having periods of extended insomnia, being easily startled, having flashbacks, forgetfulness, memory impairment and described daily fatigue with lowered energy during the day.  The Veteran further indicated that his symptoms had been exacerbated during Hurricane Ivan in September 2004 when he lost his home and all of his possessions.  On mental status examination, the Veteran was alert and attentive who tracked conversation adequately.  He was oriented and his memory functions were grossly intact with respect to recent and remote recall of personal events and factual information.  The examiner noted the Veteran had some difficulty recalling specific dates, but indicated this was not unusual when someone was retired.  The examiner also found that the Veteran's speech functions, thought processes, judgment and insight were appropriate.  The VA examiner opined that the Veteran continued to have symptoms consistent with PTSD that adversely affected his psychosocial functioning and quality of life to a mild degree.  A GAF of 65 was assigned.  The VA examiner concluded that given the chronicity of the Veteran's symptoms, the limited mental health treatment and advanced age it appeared that there had been some improvement over time in the degree of symptomatology and the Veteran's prognosis therefore appeared at least fair, with ongoing medication management.

Several lay statements were submitted by the Veteran's friends in July 2008 to support his claim.  They indicated that the Veteran was frequently stressed and moody due to PTSD, suffered from pain in his back, in his right knee and in his left arm due to RSDS.  The lay statements endorsed the contention that the Veteran was unable to work due to his service-connected disabilities.

In an August 2009 in-person VA psychiatric examination for an addendum opinion, the Veteran indicated that he stopped working in 1992, because he re-injured his back.  The Veteran noted that he was still having dreams about the Vietnam War and was still easily startled.  However those symptoms were mild in severity compared with his previous PTSD examination.  The VA examiner opined that the Veteran's PTSD symptoms did not result in total occupational or social impairment, did not result in deficiencies in judgment, thinking, family relations, work or mood, did not cause occasional decreases in work efficiency, did not result in intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms and were controlled by continuous medication.  A GAF score of 75 was assigned.  The VA examiner found that the Veteran's individual unemployability was neither caused by nor a result of his PTSD, and that the Veteran appeared capable of being gainfully employed at a wide variety of occupations.

The Veteran was afforded a VA joints examination in February 2010, after requesting an increased evaluation for service-connected right knee, lower back and RSDS of the left arm disabilities.  At that examination, the Veteran reported that his right knee gave him pain on a daily basis.  He described the pain as aching with decreased range of motion, stiffness, recurrent swelling and weakness, but no deformity or locking.  The Veteran had difficulty with climbing and descending stairs, cannot kneel or squat, and fell several times without injury.  He described his pain as dull and aching and indicated that it lasted all day.  The Veteran associated his pain with standing and walking more than three blocks.  He stated he had flare-ups with a pain level of seven to eight on a scale of ten, several times a month.  The Veteran wore a right knee brace but did not require an assistive walking device.  As it pertained to pain mitigation, the Veteran indicated he took aspirin, Norvasc, and Aleve, underwent injections to his knee and had physical therapy.  

The VA examiner noted minimal tenderness over the posterior aspect of the knee joint without gross deformity or swelling.  The Veteran experienced some pain with associated with range of motion with gravity and against resistance.  The knee joint was stable and repetitive range of motion for three times did not cause any pain.  The VA examiner indicated that there was no fatigue, weakness, lack of endurance or incoordination noted.  The diagnosis was right knee degenerative joint disease with stability.

At the February 2010 VA examination the Veteran reported that the onset of his back pain was in the 1980's and became progressive over time.  He complained of decreased range of motion, aching pain on a scale of seven out of ten, stiffness, and weakness with fatigability with activities.  The Veteran stated he was limited to lifting less than 15 pounds, and that even with this limitation, he had pain on a daily basis which lasted all day and radiated into both legs periodically.  Flare-ups occurred approximately once a month at a pain level of one out of ten.  The Veteran had a course of physical therapy which offered no release, applied heat and cold, takes Aleve and naproxen and used a back brace on occasion.  He indicated that he had difficulty with prolonged sitting, standing and driving.

On examination, the VA examiner found some palpable tenderness over the lumbar spine but no gross deformity or swelling was noted.  The Veteran had some pain associated with range of motion with gravity and against resistance.  The Veteran's range of motion was limited by pain.  Repetitive range of motion three times caused moderate pain.  The VA examiner noted that there was some fatigue and weakness but no lack of coordination.  The diagnosis was lumbar spine degenerative disc disease and degenerative joint disease without radiculopathy. 

RSDS of the Veteran's left upper extremity was assessed during the February 2010 examination.  The onset of the Veteran's RSDS was 1992, when he had paresthesia, numbness and burning sensations after receiving an injection of colchine for back and knee pain.  He also experienced weakness, fatigue, and pain in cold weather.  The Veteran stated his pain was a three on a scale of ten, but he also experienced flare-ups during which the pain was a seven out of ten.  The Veteran's grip strength was decreased, when precipitated and aggravated by cold as well as movement.
The VA examiner noted that the Veteran's motor function of both upper and lower extremities was normal, with decreased motor strength in the left upper extremity in comparison to the right upper extremity.  No other abnormalities were identified.  The diagnosis was RSDS of the left upper extremity without objective residual. 

The Veteran had an in-person VA examination for mental health in February 2010.  The VA examiner noted that the Veteran received anti-anxiety and anti-depressant medication from his primary care physician.  Additionally, the Veteran was court ordered for alcohol treatment after receiving two charges of driving under the influence in March 2008 and December 2009.  The Veteran stated that he was drinking 10-15 beers per day but was abstinent since his December 2009 arrest.  He indicated further that he had lost three marriages and had tried to cope by drinking over the years.  The Veteran was lethargic, had slow speech, and reported suicidal ideation during the examination.  The VA examiner opined that the Veteran met the DSM-IV criteria for PTSD with symptoms including persistent and intrusive recollections of the event, hypervigilance, and exaggerated startle response.  The VA examiner assigned a GAF score of 50 for the Veteran's current functioning, and observed that there had been no changes in his functional status or quality of life since his last examination.  

The Board notes that in 2011 the Veteran had a severe motor vehicle accident (MVA) and was in a coma for forty days.  

In March 2016, the Veteran was afforded an in-person VA examination to determine the effect of the Veteran's service-connected PTSD on employability.  The VA examiner diagnosed the Veteran with PTSD and noted that while a diagnosis of mild neurocognitive disorder appeared in VA records as a result of the 2011 MVA, it was etiologically unrelated to the Veteran's PTSD.  The VA examiner confirmed the Veteran had a diagnosis of PTSD but opined that there was no indication that symptoms of PTSD caused clinically significant impairment in current occupational and social functioning.  In reaching that opinion the VA examiner indicated that he evaluated only the level of the Veteran's occupational and social impairment caused by his service-connected PTSD and not any other mental health or neurological disorder diagnosed in the record.

In July 2017, an addendum VA medical opinion was obtained to assess the "combined effects" of the Veteran's service-connected disabilities based upon a records review.  The VA examiner opined that the Veteran's service- connected RSDS would not preclude the Veteran from any type of work environment, the Veteran's service-connected back and right knee disability would not preclude the Veteran from light physical activity or sedentary desk work, and the Veteran's service-connected PTSD did not cause any functional impairment and would not preclude him from any type of work environment.  The VA examiner opined further that the combined effects of all of the Veteran's service-connected disabilities would not preclude the Veteran from light physical activity or sedentary desk work.

The Board acknowledges that the Veteran has been unemployed during the claims period and does in fact suffer from significant impairments as a result of his service-connected disabilities.  However, the VA Diagnostic Code Schedule of Ratings has contemplated those impairments and compensated him accordingly.  

The Board further acknowledges that the Veteran was determined disabled by the SSA in a fully favorable decision dated July 1996.  However as previously noted, the conclusions of the Social Security Administration are not binding upon the Board.  The Veteran asserts that the Social Security Administration finding of disability is prima facie evidence of unemployability.  However, the Board is tasked with determining the Veteran's unemployability as a result of his service-connected disabilities only.  The criteria for entitlement to TDIU for VA compensation purposes requires that the Veteran be unable to obtain and maintain substantially gainful employment due to service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age.  In the Veteran's case the SSA's determination was based on at least one disability, radiculopathy that is not service-connected.  Additionally, the SSA determination was rendered more than 10 years prior to the Veteran's claim for TDIU, which was received in June 2008.  Accordingly, the SSA decision does not provide an analogous or contemporaneous factual basis to the inquiry of the Veteran's unemployability as a result of his service-connected disabilities.  

The most probative evidence of record, the July 2008, February 2010, March 2016 and July 2017 VA examination reports are consistent in their findings that while the Veteran may be limited to sedentary or light physical activity, his service-connected disabilities do not either individually or in combination render him unemployable.  The Board finds that TDIU in this case is not warranted. 

In reaching this determination the Board has considered the Veteran's statements, as well as those of his friends, concerning the severity of his service-connected disabilities.  Although the Veteran's service-connected disabilities no doubt result in a degree of functional impairment, as acknowledged by his current compensable rating, it is not shown to prevent all substantially gainful employment, to include forms of employment that do not require lifting more than fifteen pounds or continuous physical exertion.  The medical evidence of record does not indicate the Veteran is incapable of obtaining and maintaining employment that does not require public interaction (as the Veteran reported avoiding crowds); or securing employment that does not require socializing with others (as the Veteran maintains the preference to isolate himself to avoid others and difficulty socializing with others).  See July 2008 VA Examination; February 2010 VA Examination; October 2011 VA Form 9.  Notably, while the Veteran has had a changing disability picture over the course of the appeal period, VA treatment reports and examinations consistently indicate that while the Veteran's symptoms had some impact on social and employment functioning, they do not cause sufficiently severe impairment to prevent him from gainful work.  
The Board acknowledges that the Veteran as well as his friends is competent to attest to factual matters of which they have first-hand knowledge, including symptoms which may impact him at work as a result of his service-connected disabilities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the lay statements of record against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's contentions and the lay statements of record but gives greater probative weight to the VA examiners who objectively considered the Veteran's service-connected disabilities and concluded they do not prevent him from engaging in gainful employment.  


ORDER

Entitlement to a TDIU rating is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


